Citation Nr: 0813807	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, to include depression 
and/or dysthymic disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from November 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).

The RO received the veteran's informal claim for service 
connection for PTSD in November 2001.  The veteran's formal 
claim was subsequently received in January 2002.  In a 
November 2002 rating decision, the RO denied the claim of 
service connection for PTSD.

In February 2003, the veteran submitted a request to the RO 
to amend her claim to include the issue of service connection 
for depression.  In an April 2003 rating decision, the RO 
denied the veteran's claims of service connection for PTSD 
and service connection for depression.  The veteran disagreed 
with the April 2003 rating decision and filed a Notice of 
Disagreement (NOD), received at the RO in May 2003.  The RO 
issued a Statement of the Case (SOC) in October 2003 which 
addressed only the issue of service connection for PTSD.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2003.

In an August 2005 decision, the Board denied service 
connection for PTSD. 
The veteran appealed the Board's denial of service connection 
for PTSD to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a July 2007 memorandum decision, 
the Court set aside the Board's August 2005 decision denying 
service connection for PTSD and remanded the case for further 
adjudication consistent with its decision, specifically to 
obtain the veteran's Social Security Administration (SSA) 
records.  

Also in August 2005, the Board remanded the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD for issuance of a statement of the 
case (SOC).  The SOC was sent to the veteran on December 18, 
2006, and the veteran filed a timely substantive appeal (VA 
Form 9) on February 15, 2007.

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

As was alluded to above, in its July 10, 2007 memorandum 
decision the Court in essence directed the Board to obtain 
the veteran's SSA records. 

The Court also referred to the veteran's contention that the 
issue of entitlement to service connection for an acquired 
psychiatric disability other than PTSD was inextricably 
intertwined with the PTSD issue.  The Board is also including 
that issue in this remand.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request SSA to provide 
copies of any records pertaining to the 
veteran's application for SSA disability 
benefits, to include any medical records 
obtained in connection with the 
application.  Any materials obtained 
should be associated with the veteran's 
VA claims folder.  

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD and 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD.  If the benefits sought on appeal 
are denied, in whole or in part, VBA 
should provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


